NOTE: The previous Non-Final Rejection mailed on 06/08/2021 is vacated and replaced with the instant Non-Final Rejection. 
DETAILED ACTION
Claim(s) 1-12 is/are hereby under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2019 is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: “the sounds” in line 3 should just read “sounds”. Appropriate correction is required. 
Claim 2 is objected to because of the following informalities:  “comprising subjection the at least first signal” is misworded in lines 1-2.  Appropriate correction is required. Is the claim supposed to read “comprising subjecting the at least first signal” or “comprising subjection of the at least first signal”?
Claims 6-12 are objected to because of the following informalities:  “The method of claim 1” should read “The method of claim 1,” in line 1 of claims 6-12.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “and an unknown event, another property from among the plurality of properties being representative of an energy value”. It is unclear if “another property from among the properties being representative of an energy value” is defining the limitation “unknown event”. Or is “another property …” separate from the unknown event? For the purposes of examination, “an unknown event” is not being defined by the later limitation.  Claims 2-12 are rejected too due to their dependence from claim 1. 
Claim 1 recites the limitation “a property from among the plurality of properties being a phase from among a group of phases that comprises … and an unknown event”. Is the “unknown event” a part of the group of phases? For the purposes of examination, “an unknown event” is being interpreted as a part of the group of phases. Claims 2-12 are rejected too due to their dependence from claim 1.
Claim 3 recites the limitation "the frequency spectrum" in 3.  There is insufficient antecedent basis for this limitation in the claim. “The frequency spectrum” is not referred to in claim 2 or claim 1. “The frequency spectrum” could refer to any of the frequency spectrums of any of the signals/segments referred to. For the purposes of examination, “the frequency spectrum” is being interpreted as the frequency spectrum of the at least first signal. 
Claim 7 recites the limitation "the amplitude" in line 1.  There is insufficient antecedent basis for this limitation in the claim. “The amplitude” is not referred to in claim 1. “An amplitude” is introduced in claim 6. For the purposes of examination, claim 7 is being treated as depending from claim 6. 
Claim 8 recites the limitation "the spectral behavior" in line 2.  There is insufficient antecedent basis for this limitation in the claim. “The spectral behavior” is not referred to in claim 1. For the purposes of examination, “the spectral behavior” is being interpreted as “the mean and standard deviation per frequency, or median and quartile range”, as stated in para. [0097] of the specification filed 06/24/2019. 
Claim 9 recites the limitation "the respiration" in line 2. It is unclear what “the respiration” is referring to and there is insufficient antecedent basis for this limitation in the claim. For the purposes of examination “the respiration” is being interpreted as a “breathing cycle”, in Claim 1, line 10. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of characterizing a patient’s disordered breathing during a sleeping period. The claims are directed towards the statutory category of a process, therefore the claims meet the requirements for Step 1. Further consideration is necessary.
Regarding Claim 1, the claim is directed to a judicial exception and recites abstract ideas (Step 2A: Prong One – Yes). The claim recites “identifying in the at least first signal a plurality of segments”, “characterizing at least some of the segments of the plurality of segments as each being in one of a plurality of pre-established clusters …”, “applying to each segment of the at least some of the segments a spectral characterization of the segments”, and “for at least one segment characterized as being in a cluster having as its phase an unknown event, re-characterizing the at least one segment into being characterized…”. These limitations are directed to the judicial exception abstract idea grouping for encompassing mathematical calculations and mental processes. The limitation of “applying to each segment … a spectral characterization of the segments”, under the broadest reasonable interpretation, in light of the speciation, is a mathematical calculation. The specification discloses that spectral characterization can be “a Fourier Transform, a power spectra density function, …” in paragraph 81. A mathematical calculation is considered as falling within the “mathematical concepts” grouping (see MPEP 2106.045(a)(2) I – Mathematical Concepts, C). Further, the other limitations recited above are directed to a mental process. The limitations of identifying a plurality of segments within the audio signal, characterizing the segments as being an inhalation phase, exhalation phase, rest phase, unknown event, determining an energy level of the 
Step 2A: Prong Two – Claim 1 recites the additional elements of “receiving at least a first signal that is representative of the sounds occurring during at least a portion of the sleeping period …” and “generating an output that comprises information that is based at least in part upon the time axis”. These additional elements do not integrate the judicial exceptions into a practical application. Receiving a signal and outputting data is an insignificant extra-solution activity of data gathering and outputting. Collecting data to be used in a judicial exception and outputting data does not add a meaningful limitation to integrate the judicial exceptions into a practical application. 
Step 2B – In light of the specification, the claim recites the additional elements using a microphone to receive sounds occurring during breathing (page 8, para. 32) and using a computer to generate an output (page 8, para. 32), which do not amount to significantly more than the judicial exception. Receiving a signal that is representative of breathing sounds from a microphone is a well-known, routine, and conventional activity (page 8, para. 32) and generating an output through a generic computer is well-known, routine, and conventional in the art. Well-known activities cannot amount to significantly more to the exceptions. Claim 1 is not patent eligible.
Regarding Claim 2, the limitation of “subjecting the at least first signal to a linear prediction algorithm to generate an excited signal” is directed to the abstract idea of 
Regarding Claim 3, the limitation of “wherein the linear prediction algorithm employs a filter structure … for providing enhanced detail in at least one specific part of the frequency spectrum” does not impose meaningful limitations on the judicial exceptions. Employing a filter structure is an insignificant extra-solution activity of data gathering and selecting a particular dataset to be manipulated to be used by the judicial exceptions. Claim 3 is not patent eligible.
Regarding Claims 4 and 5, the limitations of the linear prediction algorithms being “a Laguerre linear prediction algorithm” or “a warped linear prediction algorithm” do not impose meaningful limitations on the judicial exceptions. Selecting a linear prediction algorithm is an insignificant extra-solution activity and does not integrate the judicial exceptions into a practical application or provide an inventive concept. Claims 4 and 5 are not patent eligible.
Regarding Claim 6, the limitation of “wherein the energy value is an amplitude from among a group of amplitudes that comprises a high amplitude and at least one of a low amplitude and a medium amplitude” is a limitation that can be reasonably done in the human mind through observing the audio signal and characterizing the event as having a high, medium, or low amplitude. Claim 6 is not patent eligible.
Regarding Claim 7, the limitation of “wherein the amplitude corresponds with an energy level of a segment of the at least some of the segments” is a limitation that can be reasonably done in the human mind through observation and making a correlation between an amplitude of the sound heard and an energy level. Claim 7 is not patent eligible.
Regarding Claim 8, the limitation of “generating of an output comprises one or more plots showing statistics of the spectral behavior of at least some of the clusters …” is a limitation that can be reasonably done in the human mind and with pen and paper. A human can reasonably generate a plot showing statistics of the amplitude of the energy level of the sounds heard in the audio signal. Claim 8 is not patent eligible.
Regarding Claim 9, the limitation of “generating an output of an output comprises a specific phase of the respiration and its magnitude relative to another value” is a limitation that can be reasonably done in the human mind by observing the audio signal and generating an output correlating two respiration events. Claim 9 is not patent eligible.
Regarding Claim 10, the limitation of “generating an output comprising a characterization in terms of a comparison to a level in a knowledge base” is a limitation that can be reasonably done in the human mind by thinking of a label for the respiration event heard … ex: a human can hear a respiration audio signal and assign “exhalation phase” or “inhalation phase” for the sounds they hear. Claim 10 is not patent eligible.
Regarding Claim 11, the limitation of “performing a comparison with previously collected data in order to generate a trend analysis and outputting the results of the trend analysis” are limitations that can be reasonably done in the human mind by comparing two audio respiration events and output an analysis based on the audio signals. Claim 11 is not patent eligible. 
Regarding Claim 12, the limitation of “wherein the energy value refers to an envelope” is directed towards insignificant extra-solution activity of data gathering and selecting a data 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshaer et al. (Pub. No. US 2014/0188006, cited in the IDS filed 06/24/2019), hereinafter referred to as Alshaer, in view of Rodriguez-Villegas el al. (Pub. No. US 2013/0331722, cited in the IDS filed 06/24/2019), hereinafter referred to as Rodriguez-Villegas, and in view of Garn et al. (Pub. No. US 2017/0215772), hereinafter referred to as Garn.
Regarding Claim 1, Alshaer discloses a method of characterizing a patient's disordered breathing during a sleeping period (Abstract, “breathing disorder identification, characterization and diagnosis methods” and para. [0014], “a method for automatically characterizing recorded breath sounds acquired from a candidate while sleeping”), comprising: 
receiving at least a first signal that is representative of the sounds occurring during at least a portion of the sleeping period in the vicinity of the patient (Fig. 1, element 102, “microphone”, para. [0060], “system 100 provides for the recordal of breath sound data … such as a microphone … the mask may be worn during sleep if seeking to identify sleep-related disorders”, Fig. 6B, element 602, “breathing sound recording”, and para. [0100], “breath sound data is first acquired at step 602 via a mask having one or more transducers operatively coupled to an integral, local and/or remote recording/processing device or module for pressing the recorded breath sounds”); 
identifying in the at least first signal a plurality of segments (Fig. 6B, element 608, “Identify breathing phases”, Fig. 7A and para. [0103], “acoustic data waveform plot … showing both an inspiration phase and an expiration phase”, the plot also shows a rest phase prior to the inspiration phase 702);

applying to each segment of the at least some of the segments a spectral characterization of the segment (para. [0103-104], “spectral analysis of the acoustic data, for example as shown by the exemplary FFT spectra ... distinctions between spectral compositions for inspiration and expiration data, appropriate frequency-domain metrics can be formulated”, the instant specification states in para. [0081] that can example of spectral characterization can be an FFT of the signal); and
generating an output that comprises information that is based at least in part upon the time axis (para. [0020], “outputting, via a user interface, an indication of a candidate’s condition” and para. [0083], “device 500 may comprise a user interface 530 … for the presentation of raw, processed, and/or diagnostic data with respect to breathing disorder identification, characterization and/or diagnosis…”). 

Rodriguez-Villegas teaches a method of identifying a breath comprising sensing a signal generating by a living human and separating the signal into a plurality of frequency bands (Abstract and Fig. 2, elements 110-113). Rodriguez-Villegas further teaches the processed signal (breath data) is analyzed by an algorithm such as a segmentation algorithm. The results of this segmentation algorithm define segments of the original sensed signal, one of the defined segments being a rest phase of a breathing cycle (para. [0022], “respiratory pauses”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of characterizing the segments disclosed by Alshaer to further include identifying segments that correspond with a rest phase. Rodriguez-Villegas teaches that the segmentation algorithm that includes determining rest phases defines the start and end points of a respiratory signal more accurately than other known approaches (para. [0022]). 
Modified Alshaer further fails to explicitly disclose a pre-established cluster having properties of an unknown event, for at least one segment characterized as being in a cluster having as its phase an unknown event, re-characterizing the at least one segment into being characterized as in another cluster having as its phase one of an inhalation phase of a breathing cycle, an exhalation phase of a breathing cycle, and a rest phase of a breathing cycle based at least in part upon a correspondence between the spectral characterization of the at least one segment and a spectral characterization that pertains to the another cluster to form a time axis that corresponds with the at least first signal and whose segments are each categorized as 
Garn teaches a method of characterizing a patient’s disordered breathing during a sleeping period by receiving a sound occurring during breathing (para. [0035, step A), identifying segments in the signal (para. [0035], step B), and characterizing the audio segments as exhalation or inspiration phases (para. [0035], steps D-E and para. [0132]). Garn further teaches of a classification system which is used to re-characterize the unknown signal as having a phase in an inhalation phase, an exhalation phase, and a rest phase (para. [0132]). Garn further teaches of forming a time axis that corresponds with the at least first signal and whose segments are each being classified (para. [0132], “The classification results are combined to form a discrete temporal classification signal A(t)”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the characterization method disclosed by modified Alshaer to further include a classification system to characterize unknown or unclassified signals into clusters having pre-established properties. Classification systems for signal classification are known within the art and classification systems can be used to identify whether no noise, background noise, respiratory noise, or snowing noise can be heard within the audio segments (para. [0132]).
Regarding Claim 2, 
Regarding Claim 3, modified Alshaer discloses the method of claim 2, wherein the linear prediction algorithm employs a filter structure comprising at least one parameter tunable for providing enhanced detail in at least one specific part of the frequency spectrum (para. [0227-0228], “training and implementing an LPC-based classifier for the classification of aperiodic inspiratory breath sounds … data is processed via LPC to extract characteristic features or coefficients of the recorded sounds”, the LPC being tunable by training the classifier). 
Regarding Claim 6, modified Alshaer discloses the method of claim 1, wherein the energy value is an amplitude from among a group of amplitudes that comprises a high amplitude and at least one of a low amplitude and a medium amplitude (para. [0103-0104], “distinction between spectral compositions for inspiration and expiration data, appropriate frequency-domain metrics can be formulated to automatically distinguish between the two types of phases … for example, magnitudes between 400 to 100Hz to 10 to 400 Hz”, the instant specification states low amplitudes are 100 Hz and high amplitudes are several kHz).
Regarding Claim 7, modified Alshaer discloses the method of claim 1, wherein the amplitude corresponds with an energy level of a segment of the at least some of the segments (Fig. 7A and para. [0103-0104], “spectral analysis of the acoustic data, for example as shown by the exemplary FFT spectra for respective time segments of the inspiration phase and expiration phase”). 
Regarding Claim 8, modified Alshaer discloses the method of claim 1, wherein the generating of an output comprises one or more plots showing statistics of the spectral behavior of at least some of the clusters from among the plurality of pre-established clusters (para. [0083], “device 500 may further comprise a user interface 530, either integral thereto, or 
Regarding Claim 9, modified Alshaer discloses the method of claim 1, wherein the generating of an output comprises a specific phase of the respiration and its magnitude relative to another (para. [0083], “presentation of raw, processed and/or diagnostic data with respect to breathing disorder identification, characterization and/or diagnosis” and para. [0031], “FFT spectra for respective time segments of the inspiration phase and expiration phase”).
Regarding Claim 10, modified Alshaer discloses the method of claim 1, wherein the generating of an output comprises a characterization in terms of a comparison to a label in a knowledge base (para. [0098], “automated analysis of aperiodic sounds generated during breathing, whereby a predetermined signature of such sounds can be compared to previously classified signatures”). 
Regarding Claim 11, modified Alshaer discloses the method of claim 1. 
However, modified Alshaer does not explicitly disclose wherein the generating of an output comprises: performing a comparison with previously collected data in order to generated a trend analysis; and outputting the results of trend analysis.
Rodriguez-Villegas teaches generating an output (Fig. 2, element 125, “obtain respiratory status”). Rodriguez-Villegas further teaches performing a comparison with previously collected data in order to generate a trend analysis (Fig. 4, elements 610-630, and 
Regarding Claim 12, modified Alshaer discloses the method of claim 1, wherein the energy value refers to an envelope (para. [0108], “the raw breathing sound recording can be digitized and the breathing envelope of each breath identified showing a series of breaths and apnea cycles”). 
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshaer et al. (Pub. No. US 2014/0188006, cited in the IDS filed 06/24/2019), hereinafter referred to as Alshaer, in view of Rodriguez-Villegas el al. (Pub. No. US 2013/0331722, cited in the IDS filed 06/24/2019), hereinafter referred to as Rodriguez-Villegas, and in view of Garn et al. (Pub. No. US 2017/0215772), hereinafter referred to as Garn as applied to claim 3 above, and further in view of den Brinker et al. (“Similarities and Differences between Warped Linear Prediction and Laguerre Linear Prediction”), hereinafter referred to as Brinker.
Regarding Claim 4, modified Alshaer discloses the method of claim 3. 

Brinker teaches that linear prediction algorithms are a simple and popular technique used for audio and speech processing (Abstract and Introduction). Brinker further teaches that Laguerre Linear Prediction is a linear prediction scheme that can be used for audio processing systems (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify linear prediction algorithm disclosed by modified Alshaer to use a Laguerre linear prediction algorithm. Using a Laguerre linear prediction algorithm would yield the predictable results of optimizing the audio signal such that the whitening property is automatically incorporated (Abstract) and a Laguerre linear prediction system guarantees perfect reconstruction even in case of finite word-length arithmetic (pg. 32, right col., para. 1). One of ordinary skill would have also recognized that Laguerre linear prediction algorithms are a known technique in the field of audio signal filtering and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify obvious to try on an audio signal of a respiratory signal to obtain the predictable results of the Laguerre linear prediction algorithm.
Regarding Claim 5, modified Alshaer discloses the method of claim 3.
However, modified Alshaer does not explicitly disclose wherein the linear prediction algorithm is a warped linear prediction algorithm. 
Brinker teaches that linear prediction algorithms are a simple and popular technique used for audio and speech processing (Abstract and Introduction). Brinker further teaches that Warped Linear Prediction is a linear prediction scheme that can be used for audio processing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.W.K./Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791